Citation Nr: 0406347	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  03-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in White 
River Junction, Vermont


THE ISSUES

1.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional psychiatric disability including 
dementia/depression due to a right subdural hematoma 
resulting from a fall on April 28, 2002 during VA 
hospitalization.  

2.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability claimed as fractures of the right 
6th, 7th, and 8th ribs resulting from a fall on April 28, 
2002 during VA hospitalization.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, his son, "C.H.", and "B.B."
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1941 to July 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
White River Junction, Vermont, Regional Office (RO), which 
denied § 1151 benefits for additional psychiatric disability 
including dementia/depression due to a right subdural 
hematoma and additional disability claimed as fractures of 
the right 6th, 7th, and 8th ribs, resulting from a fall on 
April 28, 2002 during VA hospitalization.  An May 2003 RO 
hearing was held.  A transcript is on file.

In February 2004, a Deputy Vice Chairman of the Board granted 
a motion by appellant's representative to advance this appeal 
on the Board's docket for good cause.  

This appeal is being REMANDED to the RO, via the Appeals 
Management Center in Washington, DC; and VA will provide 
notice if further action is required on appellant's part.


REMAND

It should be pointed out that 38 U.S.C.A. § 1151 was amended 
for claims filed on or after October 1, 1997.  See Pub. L. 
No. 104-204, § 422(a), 110 Stat. 2926 (1996).  Since said 
§ 1151 benefits claims were filed on appellant's behalf in 
November 2002, the amended 38 U.S.C.A. § 1151 applies to this 
case.  See 38 U.S.C.A. § 1151 (West 2002).  The pre-amendment 
version of § 1151 is not applicable in the instant case.  

The pertinent 38 U.S.C.A. § 1151 states that where any 
veteran suffered an injury, or aggravation of an injury, as a 
result of VA hospitalization, medical, or surgical treatment, 
and such injury or aggravation results in additional 
disability or death, disability or death compensation and 
dependency and indemnity compensation shall be awarded in the 
same manner as if such disability, aggravation, or death were 
service-connected.  Additionally, it is required that the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care, medical/surgical treatment, or 
examination; or (B) an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

However, the Statement of the Case and Supplemental Statement 
of the Case issued appellant did not provide the applicable 
"fault" amended version of 38 U.S.C.A. § 1151.  

It is contended, in essence, that due to VA's fault, 
appellant sustained additional disabilities, claimed as 
including totally disabling dementia/depression due to a 
right subdural hematoma and fractures of the right 6th, 7th, 
and 8th ribs, resulting from a fall on April 28, 2002 during 
VA hospitalization.  The RO denied the case essentially on 
the basis that although appellant sustained a right subdural 
hematoma from a fall on April 28, 2002 during VA 
hospitalization, appellant was totally disabled from 
dementia/depression prior to that hospitalization; that no 
appreciable mental worsening resulted from that fall; and 
that x-rays of the ribs shortly after that fall revealed 
merely old, not acute, fractures.  However, the RO did not 
obtain any medical opinion as to the questions of whether 
appellant actually incurred appreciable mental worsening or 
fractures of the ribs as a result of that fall.  It is the 
Board's opinion that VA medical opinion on these medical 
questions in controversy would be beneficial to the Board in 
deciding the case, and should therefore be obtained by the 
RO.  

Additionally, it appears that certain potentially material VA 
clinical records are not currently associated with the claims 
folder and should therefore be sought and obtained by the RO.  
Specifically, the evidentiary record indicates that appellant 
underwent VA hospitalization in October 2001, which included 
a CT scan of the head, prior to the April 2002 
hospitalization in question.  Additionally, a January 2002 VA 
chest x-ray study, that was reviewed as part of an April 28, 
2002 VA radiographic examination of the ribs, is not 
currently of record.  

Furthermore, assuming a VA hospital incident report relating 
to the fall in question was prepared, it is not currently of 
record and the RO should attempt to obtain any such report.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should attempt to obtain 
any additional, relevant VA medical 
records, including, but not limited 
to, those pertaining to VA 
hospitalization in October 2001 
(including hospital discharge 
summary, progress/nurses notes, a CT 
scan of the head) and a January 2002 
VA chest x-ray study.  Assuming a VA 
hospital incident report relating to 
the April 28, 2002 fall in question 
was prepared, the RO should attempt 
to obtain it.  Any such records and 
report obtained should be associated 
with the claims folder.  

2.  With respect to entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities, 
claimed as dementia/depression due 
to a right subdural hematoma and 
fractures of the right 6th, 7th, and 
8th ribs, resulting from a fall on 
April 28, 2002 during VA 
hospitalization, the RO should have 
appropriate physicians, such as a 
neurologist and an orthopedist, 
review the entire claims folder, and 
render opinions as to whether it is 
at least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  

(a) Was appellant's medical care 
provided by VA during the April 2002 
VA hospitalization in question 
properly administered, particularly 
with regard to any 
safeguards/measures for the 
prevention of falls (i.e., was VA at 
fault for the April 28, 2002 fall in 
question or was the fall an event 
not reasonably foreseeable); (b) if 
VA treatment or omission of 
treatment during the April 2002 VA 
hospitalization in question resulted 
in the April 28, 2002 fall in 
question, did it permanently worsen 
any preexisting mental disability 
(including dementia/depression) that 
may have been present prior to that 
fall (versus the continuance or 
natural progression of any 
preexisting mental disability); and 
(c) if VA treatment or omission of 
treatment during the April 2002 VA 
hospitalization in question resulted 
in the April 28, 2002 fall in 
question, did it cause fractures of 
the right 6th, 7th, and 8th ribs 
from that fall or permanently worsen 
any preexisting fractures of the 
right 6th, 7th, and 8th ribs that 
may have been present prior to that 
fall?  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon by the physicians.  The 
physicians should adequately 
summarize the relevant history and 
clinical findings, and provide 
detailed reasons for the medical 
conclusions rendered.

In the event additional examinations 
are deemed necessary for an 
appropriate response to said 
questions, then these should also be 
accomplished.  

3.  The RO should review any 
additional evidence and readjudicate 
the issues of entitlement to 
benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional disabilities, 
claimed as dementia/depression due 
to a right subdural hematoma and 
fractures of the right 6th, 7th, and 
8th ribs, resulting from a fall on 
April 28, 2002 during VA 
hospitalization.

When the aforementioned development 
has been accomplished, to the extent 
the benefits sought are not granted, 
a supplemental statement of the case 
should be provided, including 
applicable laws and regulations 
(amended § 1151 version) on the 
appellate issues, and the case 
should be returned to the Board for 
further appellate consideration, to 
the extent such action is in order.  
No action is required of the 
appellant until he is notified.  The 
Board intimates no opinion, either 
legal or factual, as to the ultimate 
disposition warranted in this case, 
pending completion of the requested 
development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




